Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on June 30, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on April 6, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 15, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a method of manufacturing a TMR sensor device, comprising: forming a first tunnel magnetoresistive (TMR) film on a substrate; forming a second TMR film on the substrate; annealing the first TMR film and the second TMR film in a magnetic field; and annealing the second TMR film a second time in a magnetic field, wherein the TMR sensor device comprises: a first resistor comprising at least one first TMR film having a first reference laver and a first pinned laver; and a second resistor electrically coupled to the first resistor comprising at least one second TMR film having a second reference layer and a second pinned layer, wherein: the first reference laver and the second reference laver have an antiparallel magnetic orientation, the first pinned layer and the second pinned layer have a parallel magnetic orientation, and the magnetic orientation of the second pinned laver is parallel to the magnetic orientation of the second reference layer.
Additionally, the instant invention (as set forth in independent claim 15) provides for, inter alia, a method of manufacturing a TMR sensor device, comprising: forming a first tunnel magnetoresistive (TMR) film on a substrate; forming a second TMR film on the substrate; annealing the first TMR film and the second TMR film in a magnetic field; and annealing the second TMR film a second time in a magnetic field, wherein the TMR sensor device comprises: four resistors electrically coupled to each other, wherein each resistor includes at least one tunnel magnetoresistive (TMR) film that includes a reference layer, a pinned layer, and a spacer layer, the spacer layer sandwiched by and contacting both the reference layer and the pinned layer, wherein the TMR films are identical in each resistor, wherein the reference layer of at least two TMR films has an antiparallel magnetic orientation and the pinned layer of the at least two TMR films has a parallel magnetic orientation, and wherein the at least two TMR films have their magnetic orientation of their reference layers aligned parallel with respect to their respective pinned layers.
The prior art of record, however, does not teach, show or suggest, the claimed method steps, recited, supra, and in particular, the emphasized method steps and utilization of structure associated with the implementation of such process steps carried out, as articulated in the claimed invention. 
It is noted, however, that the "emphasized method steps and utilization of structure associated with the implementation of such process steps" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized method steps and utilization of structure associated with the implementation of such process steps emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and execution in association with claimed structure to perform the claimed process(es) as prescribed by the independent claims 1 and 15.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 and 15.
Moreover, since claims 2-14 and 16-20 depend from and further limit the allowable subject matter of independent claims 1 and 15, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688